Order entered September 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00894-CV

                               ERNEST K. BANKAS, Appellant

                                               V.

                               MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-23136

                                           ORDER
       The clerk’s record is past due. Before the Court is appellant’s September 17, 2015

motion requesting an extension of time to pay the fee for preparation of the clerk’s record. We

GRANT appellant’s motion. We ORDER appellant to provide, by OCTOBER 21, 2015,

written verification that appellant has paid or made arrangements to pay the clerk’s fee. We

caution appellant that if the Court does not receive the required written verification within the

time specified, the Court may dismiss the appeal for want of prosecution without further notice.

See TEX. R. APP. P. 37.3(b).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE